t c memo united_states tax_court steven n levi and cristina levi petitioners v commissioner of internal revenue respondent docket no filed date steven n levi and cristina levi pro sese anne m craig and lauren b epstein for respondent memorandum opinion dawson judge after concessions by both parties the issues remaining for decision in this case are whether steven n levi petitioner is entitled for the because respondent has conceded that cristina levi had no federal_income_tax liability or filing requirement for the taxable_year all references to petitioner herein relate only to steven n levi taxable_year to all deductions claimed on schedule a itemized_deductions of his invalid return adjustments to gross_income of dollar_figure for a self-employed health insurance deduction and dollar_figure for an alimony paid deduction a loss deduction of dollar_figure claimed on schedule c profit or loss from business from a dog breeding business and dependency_exemption deductions for his two minor daughters in addition we must decide whether petitioner is liable for a sec_6651 addition_to_tax of dollar_figure and a sec_6662 accuracy-related_penalty of dollar_figure for federal_income_tax return for background in date petitioners hired florida attorney sarah martello to prepare their form_1040 u s individual_income_tax_return for ms martello signed the return on their behalf on date which was the extended deadline for filing the record is unclear as to when the return was mailed respondent received the return on date unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure petitioners reported the following on their federal_income_tax return form_1040 income line wages dollar_figure line 8a taxable interest dollar_figure line schedule e income dollar_figure adjusted_gross_income line self-employed health insurance deduction dollar_figure line 31a alimony paid deduction dollar_figure schedule a itemized_deductions line medical and dental expenses dollar_figure line state_and_local_general_sales_taxes dollar_figure line real_estate_taxes dollar_figure line home mortgage interest dollar_figure line gifts to charity by cash or check dollar_figure line unreimbursed employee_expenses dollar_figure line tax preparation fees dollar_figure line other expenses dollar_figure atty fees--defense of sh interest schedule c profit or loss from business line business loss dollar_figure tax_credits payments and refund form_1040 line exemptions dollar_figure line alternative_minimum_tax dollar_figure line withholding credits dollar_figure line 74a refund dollar_figure notice_of_deficiency on date respondent issued a notice_of_deficiency to petitioners determining a dollar_figure deficiency in their federal_income_tax a dollar_figure addition_to_tax under sec_6651 for failure to timely file and a dollar_figure accuracy-related_penalty under sec_6662 petition when petitioners filed their timely petition on date they resided in florida answer on date respondent filed an answer conceding that petitioners did not overclaim withholding credits on their return making adjustments to petitioners’ return and alleging that petitioners did not sign their return in their names and therefore they failed to file a return for that year in his amended answer filed date respondent reiterated that petitioners did not sign their return petitioners did not file a reply divorce petitioners subsequently divorced and the decree became final on date prior issue decided in this case on date respondent filed a motion for partial summary_judgment contending that petitioners did not file a valid federal_income_tax return for petitioners filed timely responses to respondent’s motion on date respondent’s motion for partial summary_judgment was granted pursuant to the court’s memorandum opinion levi v commissioner tcmemo_2015_118 on the ground that petitioners’ federal_income_tax return is invalid because it was not signed by them or their authorized agent first amendment to amended answer on date respondent filed his first amendment to amended answer stating as follows further answering the petition and in support of increasing the deficiency from dollar_figure against both petitioners as shown in the notice_of_deficiency to an amount to be determined against petitioner husband only based on total unreported income in the amount of dollar_figure including dollar_figure in unreported taxable retirement income as set forth in the notice_of_deficiency for the taxable_year claim for which is being made under the provisions of sec_6214 respondent alleges the following a petitioner husband has not filed a valid income_tax return for taxable_year b petitioner husband received dollar_figure in wages in taxable_year c petitioner husband received dollar_figure in taxable interest in taxable_year d petitioner husband received dollar_figure in schedule e income in taxable_year e accordingly respondent asserts that including the adjustments contained in the notice_of_deficiency petitioner husband failed to report taxable_income in the amount of dollar_figure for the taxable_year f petitioner husband’s filing_status should be married_filing_separately g petitioner husband is entitled to a standard_deduction of dollar_figure h petitioner husband is entitled to one personal_exemption in the amount of dollar_figure i petitioner husband’s correct_tax liability is dollar_figure j petitioner wife has not filed a valid income_tax return for taxable_year k petitioner wife has no filing requirement for taxable_year wherefore it is prayed that the relief sought in the petition be denied and that respondent’s determination as set forth in the notice_of_deficiency and as supplemented by this first amendment to amended answer be in all respects approved reply to first amendment to amended answer on date petitioners filed a reply to the first amendment to amended answer admitting as follows admits that a petitioner husband steven levi hereinafter mr levi received dollar_figure of taxable retirement income for taxable_year as set forth in the notice_of_deficiency that was not reported on the document that was intended to be mr levi’ sec_2010 tax_return as further described below b that respondent seeks an increase sic deficiency pursuant to sec_6214 and c that respondent seeks a deficiency only against mr levi and denies the remainder a admits that based on the court’s date memorandum opinion and date order mr levi did not file a valid federal_income_tax return b admits c admits d admits e denies and alleges that mr levi directed his return preparer sarah martello hereinafter ms martello to prepare and file hi sec_2010 federal_income_tax return which reported the exact items of income as outlined in paragraphs 7b 7c and 7d of respondent’s first amendment to amended answer and that such tax_return was timely filed with respondent and for which respondent relied upon when issuing the notice_of_deficiency forming the basis of this case only because ms martello signed such tax_return on behalf of the petitioners by virtue of her power_of_attorney form which was not valid authority to sign a tax_return pursuant to applicable treasury regulations this court found such tax_return was invalid thus although technically invalid a document purporting to be mr levi’ sec_2010 return and reporting the foregoing income was timely filed with respondent f admits g denies and alleges mr levi is entitled to itemized_deductions as reported on schedule a attached to the document that was intended to be mr levi’ sec_2010 tax_return but for the invalid signature of ms martello consisting of medical and dental expenses of dollar_figure general sales and real_estate_taxes of dollar_figure home mortgage interest of dollar_figure charitable_contributions of dollar_figure and miscellaneous deductions of dollar_figure these amounts may be reduced by operation of law h denies and alleges mr levi is entitled to claim personal_exemption deductions for himself and his two daughters both of whom were reported on the document that was intended to be mr levi’ sec_2010 tax_return but for the invalid signature of ms martello i denies and alleges that in addition to itemized_deductions and personal_exemption deductions as outlined above mr levi is also entitled to a a schedule c loss as reported on line of the form_1040 that was intended to be mr levi’ sec_2010 tax_return but for the invalid signature of ms martello b adjustments to gross_income of dollar_figure for self-employed health insurance deduction and dollar_figure of alimony paid as reported on line sec_29 and sec_31a of the form_1040 that was intended to be mr levi’ sec_2010 tax_return but for the invalid signature of ms martello and e withholding credits of dollar_figure j admits k admits wherefore petitioners pray that the court determine a mr levi’s correct_tax liability after accounting for all losses deductions adjustments to gross_income and withholding credits as outlined above b that mr levi has no liability for penalties additions to tax pursuant to sec_6651 and sec_6662 c determine petitioner wife mrs levi has no tax_liability or liability for penalties additions to tax and d for such other relief as the court deems just and proper date court order and subsequent events on date this court ordered the parties to file a memorandum brief regarding the burden_of_proof with respect to the issues remaining in dispute3 and to file a stipulation of facts with respect to all contested issues remaining for decision in this case by date that order also set the case for trial at a special trial session of the court on date in jacksonville florida harris l bonnette jr was petitioners’ counsel of record because petitioner failed to cooperate with his attorney mr bonnette filed a motion to the notice_of_deficiency did not disallow petitioners’ claimed schedule a deductions schedule c business loss deduction and gross_income adjustments for the health insurance deduction and alimony paid deduction accordingly the court ordered the parties to address whether petitioner or respondent has the burden_of_proof on these issues because they involve new_matter under rule a see 112_tc_183 withdraw on date the court granted mr bonnette’s motion on date for the reasons stated therein on date respondent filed a memorandum of authorities contending that petitioner bears the burden_of_proof as to all claimed deductions and adjustments to income petitioner did not file a memorandum brief regarding the burden_of_proof issue on date respondent filed a status report explaining that on date petitioner sent to respondent’s counsel a nine-page fax including some documentation in support of his position respondent attached a copy of the fax and documents to the court for filing along with his status report however on the basis of the documentation petitioner provided respondent stated that he was unable to stipulate to any facts regarding the deductions that petitioner steven n levi claims by order dated date the court agreed with respondent that petitioner continues to bear the burden of proving he is entitled to all the claimed schedule a deductions schedule c expense deductions a schedule c loss deduction dependency_exemption deductions and health insurance and alimony paid adjustments for and ordered petitioner on or before date to submit any further substantiation documents such as cancelled checks credit card statements bank and financial records to this court and respondent to prove that he personally incurred and paid all schedule a deductions and schedule c expenses adjustments to gross_income for self-employed health insurance and alimony and substantiation of dependency_exemptions for his minor daughters that he claims for the taxable_year petitioner failed to comply with the court’s order in the court’s order dated date this case was deemed submitted for opinion and decision based on the pleadings documents and concessions of the parties and the date special trial session was canceled in an order dated date this court requested the parties to show cause on or before date why a trial is necessary and should be held in this case on date respondent filed a response stating that he had no objection to this case’s being submitted for opinion and decision based on the pleadings documents and concessions of the parties petitioner failed to respond to the court’s show cause order in an order dated date the court’s order to show cause dated date was made absolute and the case was submitted for opinion and decision on the existing record based on the pleadings documents and concessions of the parties without a trial discussion i jurisdiction this court has jurisdiction to redetermine taxpayers’ separate tax_liabilities when the notice_of_deficiency is based on an invalid federal_income_tax return see eg 81_tc_634 hiramanek v commissioner tcmemo_2011_280 aff’d 588_fedappx_681 9th cir ii burden_of_proof substantiation and dependency_exemption deductions as a general_rule the commissioner’s determinations in the notice_of_deficiency are presumed correct and taxpayers bear the burden of proving that the determinations are in error rule a 290_us_111 deductions are a matter of legislative grace and taxpayers bear the burden of proving that they are entitled to all claimed deductions 503_us_79 taxpayers must comply with specific requirements for any deductions claimed see 292_us_435 taxpayers must also maintain adequate_records to substantiate the amounts of any deductions sec_6001 sec_1_6001-1 e income_tax regs under sec_7491 the burden_of_proof shifts from the taxpayer to the commissioner only if the taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s tax_liability sec_7491 116_tc_438 however sec_7491 applies with respect to an issue only if the taxpayer has complied with the internal_revenue_code requirements to substantiate any item has maintained all required records and has cooperated with reasonable requests by the commissioner see sec_7491 and b as previously stated we agree with respondent that petitioner bears the burden of proving that he is entitled to all claimed schedule a deductions schedule c expense deductions a schedule c loss deduction of dollar_figure for a purported dog breeding business dependency_exemption deductions for his two minor daughters and gross_income adjustments for health insurance of dollar_figure and alimony of dollar_figure the evidence herein does not establish that the burden_of_proof shifts under sec_7491 petitioner’s documentation regarding some claimed deductions was submitted in his date nine-page fax sent to respondent’s counsel and filed with the court the first document is an invoice from dr arthur james mowery a dentist for patient cristina levi for services rendered on date labial veneer and crown in the total amount of dollar_figure the balance due is reflected as however this document does not prove that petitioner incurred and paid the dollar_figure it appears that it was paid_by cristina levi he has failed to carry his burden_of_proof the second document is a pay stub for petitioner for the period june to date reflecting that his s_corporation tower isles frozen food ltd paid dollar_figure in health benefits for him although the s_corporation may have incurred and paid this amount the document does not substantiate that petitioner incurred and paid the dollar_figure again he has failed to carry his burden_of_proof regarding the claimed dollar_figure health insurance deduction the third document is a bank statement from cristina levi’s account for the period may to date this document does not substantiate any expense underlying a deduction that petitioner claims he is entitled to for the final document does substantiate a part of petitioner’ sec_2010 alimony payment to his former wife mary frances levi that document includes two pages of the transcript dated date in re the former marriage of mary frances levi vs steven n levi in the circuit_court of the ninth judicial circuit in and for orange county florida case no 2001-dr-012110-0 reflecting that petitioner tendered a cashier’s check for dollar_figure on that date to reduce a portion of his alimony accordingly petitioner has proved that he paid dollar_figure in alimony to his former wife mary frances levi and is therefore entitled to that portion of the total alimony claimed of dollar_figure except for this transcript reflecting dollar_figure in alimony paid petitioner has not submitted any substantiation or documentation to prove that he personally incurred and paid any schedule a expenses or schedule c expenses or that he is entitled to adjustments to gross_income for self-employed health insurance accordingly petitioner has failed to carry his burden_of_proof with respect to those issues we now turn to the claimed dependency_exemption deductions for petitioner’s daughters an individual is allowed a deduction for an exemption for each individual who is a dependent as defined in sec_152 of the taxpayer for the taxable_year sec_151 sec_152 defines dependent to include a qualifying_child or a qualifying_relative the requirement is disjunctive and accordingly satisfaction of either the qualifying_child requirement or the qualifying_relative requirement allows the individual to be claimed as a dependent we first turn to whether either of petitioner’s daughters is his qualifying_child in general a qualifying_child must bear a specified relationship to the taxpayer have the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year meet certain age requirements not have provided over one-half of his or her own support for the year in question and not have filed a joint_return other than a claim_for_refund with a spouse sec c none of petitioner’s documents show that he and his two minor daughters had the same principal_place_of_abode for more than half of the taxable_year therefore on this record we conclude that petitioner has failed to carry his burden of establishing that either daughter is a qualifying_child next we consider whether either of petitioner’s daughters is his qualifying_relative sec_152 sets forth the requirements for a dependent to be a qualifying_relative a qualifying_relative is an individual who bears a relationship to the taxpayer as described in sec_152 whose gross_income for the year is less than the exemption_amount defined in sec_151 who receives over half of his or her support from the taxpayer for the taxable_year at issue and who is not a qualifying_child of the taxpayer or of any other taxpayer for the taxable_year sec_152 none of petitioner’s documents show either the total sources of support or petitioner’s own share of support for his daughters therefore petitioner has failed to carry his burden of establishing that either daughter is his qualifying_relative in sum we conclude that petitioner’s daughters are neither his qualifying children nor his qualifying relatives thus petitioner is not entitled to a dependency_exemption deduction for either of them for petitioner has submitted no substantiation or documentation that he incurred and paid schedule a expenses in for state_and_local_general_sales_taxes dollar_figure real_estate_taxes dollar_figure home mortgage interest dollar_figure gifts to charity dollar_figure unreimbursed employee_expenses dollar_figure tax preparation fees dollar_figure and attorney’s fees dollar_figure petitioner also submitted no substantiation for a claimed net business loss of dollar_figure from a dog breeding business which had gross_receipts of dollar_figure in and total reported expenses of dollar_figure including advertising dollar_figure car and truck expenses dollar_figure legal services dollar_figure office expense dollar_figure other business property dollar_figure supplies dollar_figure and utilities dollar_figure iii sec_6651 addition_to_tax in general sec_6011 requires any person liable for tax to make a return when required and to set forth fully and clearly the information required to be included on the return see sec_301_6011-1 proced admin regs this court treats the filing of an invalid return as the equivalent of not filing a return for sec_6651 purposes see 120_tc_163 aff’d per curiam a f t r 2d ria 3d cir mcneil v commissioner tcmemo_2011_150 aff’d 451_fedappx_622 8th cir sec_6651 authorizes the imposition of an addition_to_tax for failure to timely file a return unless it is shown that such failure is due to reasonable_cause and not due to willful neglect a failure to timely file a federal_income_tax return is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence but nevertheless was unable to file the return within the prescribed time see sec_301_6651-1 proced admin regs willful neglect is a taxpayer’s conscious intentional failure or reckless indifference to timely file a return 469_us_241 the addition_to_tax equal sec_5 for each month that the return is late but may not exceed in total sec_6651 respondent bears the burden of production with respect to the sec_6651 addition_to_tax see sec_7491 higbee v commissioner t c pincite to meet this burden respondent must produce sufficient evidence that it is appropriate to impose this addition_to_tax once respondent has met his burden of production the burden_of_proof regarding reasonable_cause or other mitigating factors shifts to petitioner see higbee v commissioner t c pincite the extended due_date for petitioners’ return was date having concluded in levi v commissioner tcmemo_2015_118 that petitioners’ federal_income_tax return was invalid and considering that neither petitioner filed any subsequent return for that year we hold that respondent has met his burden of production as to the sec_6651 addition_to_tax petitioner has failed to offer any evidence for his failure_to_file a valid return and he has failed to produce any evidence to establish the existence of reasonable_cause that would otherwise excuse his failure_to_file a valid_return for that year accordingly on the basis of the evidence in the record we hold that petitioner is liable for the sec_6651 addition_to_tax iv sec_6662 accuracy-related_penalty sec_6662 and b and authorizes the commissioner to impose a penalty on an underpayment_of_tax that is attributable to among other things negligence or disregard of rules or regulations or any substantial_understatement_of_income_tax the penalty under sec_6662 applies only in cases where a valid_return has been filed see sec_6664 waltner v commissioner tcmemo_2014_133 because we concluded in tcmemo_2015_118 that petitioners’ return was invalid we hold that petitioner is not liable for the sec_6662 accuracy-related_penalty v conclusion to summarize other than proving that he incurred and paid dollar_figure in alimony payments in petitioner has failed to carry his burden_of_proof with respect to the remaining schedule a deductions the schedule c business loss deduction and the dependency_exemption deductions for his daughters in addition petitioner is liable for the sec_6651 addition_to_tax but he is not liable for the sec_6662 accuracy-related_penalty cristina levi has no federal_income_tax liability or filing requirement for the taxable_year to reflect the foregoing decision will be entered pursuant to rule
